IN THE SUPREME COURT OF THE STATE OF DELAWARE

 ELI ESCALERA,                          §
                                        §
       Defendant Below,                 §   No. 407, 2020
       Appellant,                       §
                                        §
       v.                               §   Court Below–Superior Court
                                        §   of the State of Delaware
 STATE OF DELAWARE,                     §
                                        §   Cr. ID Nos. 1606024326A (N)
       Plaintiff Below,                 §               1606024326B (N)
       Appellee.                        §
                                        §

                             Submitted: May 14, 2021
                              Decided: August 4, 2021

Before SEITZ, Chief Justice; TRAYNOR and MONTGOMERY-REEVES,
Justices.

                                     ORDER

      After careful consideration of the parties’ briefs and the record on appeal, it

appears to the Court that:

      (1)    The appellant, Eli Escalera, appeals the Superior Court’s denial of his

motion for postconviction relief. For the following reasons, we affirm the Superior

Court’s judgment.

      (2)    In October 2016, a Superior Court grand jury charged Escalera by

indictment with aggravated menacing, possession of a deadly weapon during the

commission of a felony (“PDWDCF”), possession of a deadly weapon by a person

prohibited (“PDWBPP”), resisting arrest, and disorderly conduct.      At Escalera’s
request, the Superior Court severed the person-prohibited charge (Case B) from the

remaining charges (Case A).

      (3)    Case A proceeded to a jury trial in April 2017. The evidence presented

at trial fairly established the following facts. In the evening of June 29, 2016, Amoni

Green was waiting for her boyfriend at a bus stop when a stranger—later identified

as Escalera—advanced toward her, wielding a black knife in his right hand. Green

ran into the median of Route 13 and flagged down Officer Michael Zolnowski of the

New Castle County Police Department who happened to be driving by. As Officer

Zolnowski pulled into a parking lot adjacent to the bus stop, Escalera began walking

away. Green saw Escalera flick his wrist in the direction of a nearby fence. A

witness to the altercation between Escalera and Green placed a call to 911 and

described the aggressor as wearing a green shirt and tan shorts. Officer Zolnowski

took Escalera—who was wearing a green collared shirt and tan shorts and was

unarmed—into custody at the scene. Another responding officer recovered a black

knife from the area where Green observed Escalera snap his wrist. The knife was

tested for DNA, but the DNA recovered from the knife could not be linked to

Escalera. The jury acquitted Escalera of resisting arrest but found him guilty of the

remaining charges in Case A. After the jury returned its verdict, Escalera was tried

and found guilty at a bench trial of PDWBPP in Case B. On the State’s motion, the

Superior Court declared Escalera to be a habitual offender, and the Superior Court

                                          2
sentenced him to twenty-five years of imprisonment followed by decreasing levels

of supervision. We affirmed Escalera’s convictions and sentence on direct appeal.1

      (4)    On December 14, 2018, Escalera filed a timely motion for

postconviction relief under Superior Court Criminal Rule 61. Escalera raised several

arguments, including two claims of ineffective assistance of counsel. The Superior

Court appointed counsel to assist Escalera with the postconviction proceedings.

Postconviction counsel later moved to withdraw, indicating that, after a careful

review of the record, she had not identified any potential grounds for postconviction

relief. After expanding the record with briefing and directing trial counsel to file an

affidavit addressing Escalera’s claims of ineffective assistance of counsel, the

Superior Court granted postconviction counsel’s motion to withdraw and denied

Escalera’s motion for postconviction relief.2 This appeal followed.

      (5)    We review the Superior Court’s denial of postconviction relief for

abuse of discretion and questions of law de novo.3 The procedural bars of Rule 61

must be considered before any substantive claims are addressed.4 Rule 61(i)(3) bars

any ground for relief that was not asserted in the proceedings leading to the judgment

of conviction.5 On the other hand, ineffective-assistance-of-counsel claims are


1
  Escalera v. State, 2018 WL 2406009 (Del. May 25, 2018).
2
  State v. Escalera, 2020 WL 6376646 (Del. Super. Ct. Oct. 30, 2020).
3
  Baynum v. State, 211 A.3d 1075, 1082 (Del. 2019).
4
  Younger v. State, 580 A.2d 552, 554 (Del. 1990).
5
  Del. Super. Ct. Crim. Rule 61(i)(3).
                                           3
properly raised in a timely filed motion for postconviction relief.6 Claims of

ineffective assistance of counsel are governed by the two-pronged test set forth in

Strickland v. Washington.7 In order to prevail on a claim of ineffective assistance of

counsel, the defendant must demonstrate that (i) trial counsel’s representation fell

below an objective standard of reasonableness,8 and (ii) but for counsel’s deficient

performance, there is a reasonable probability that the result of the proceeding would

have been different.9 Although not insurmountable, there is a strong presumption

that counsel’s representation was professionally reasonable.10 “If an attorney makes

a strategic choice after thorough investigation of [the] law and facts relevant to

plausible options, that decision is virtually unchallengeable.”11

      (6)    On appeal, Escalera raises three arguments: (i) trial counsel was

ineffective for failing to obtain a DNA sample from the victim’s boyfriend; (ii) trial

counsel was ineffective for failing to find and question the person who made the 911

call; and (iii) the grand jury indictment was defective. As a preliminary matter,




6
  Green v. State, 238 A.3d 160, 175 (Del. 2020).
7
  466 U.S. 668 (1984).
8
  Id. at 687-88.
9
  Green, 238 A.3d at 174.
10
   Albury v. State, 551 A.2d 53, 59 (Del. 1988).
11
   Hoskins v. State, 102 A.3d 724, 730 (Del. 2014) (internal quotation marks and citations
omitted).
                                            4
Escalera has waived any arguments made below but not briefed on appeal.12 And

the claims Escalera raises on appeal are unavailing.

         (7)    Escalera’s first two arguments—his ineffective-assistance-of-counsel

claims—mirror those that he made below. After careful consideration, we conclude

that these claims must fail for the well-stated reasons given by the Superior Court in

its October 30, 2020 order. In short, we agree with the Superior Court’s conclusion

that Escalera is unable to satisfy either prong of the Strickland analysis: (i) he has

failed to allege sufficient facts establishing that trial counsel’s performance fell

below an objective standard of reasonableness, and (ii) he cannot show that, but for

counsel’s allegedly deficient performance, there is a reasonable probability that the

outcome of his trial would have been different.

         (8)    For the first time on appeal, Escalera also argues that the Superior Court

abused its discretion when it allowed the State to prosecute him based on a “defective

charging instrument.” Escalera alleges that Count II of the indictment (PDWDCF)

was defective because it incorrectly stated that PDWDCF requires that he

unknowingly possessed a deadly weapon when, in fact, PDWDCF requires that

Escalera knowingly possessed a deadly weapon. Because Escalera did not raise this




12
     Del. Supr. Ct. R. 14(b)(vi)A.(3).
                                             5
claim below, we review it for plain error.13 This claim is also procedurally barred

under Rule 61(i)(3) because it could have been raised in the proceedings below.14 In

any event, Escalera’s claim is without merit.

       (9)    An indictment must be a “plain, concise and definite written statement

of the essential facts constituting the offense charged.”15          The purpose of an

indictment is to put the defendant on notice of the crimes with which he has been

charged and to preclude a subsequent prosecution for the same offense.16 Here, the

indictment contained a typographical error and incorrectly stated that Escalera

violated 11 Del. C. § 1447 by unknowingly possessing a deadly weapon. But Count

II of the indictment cited to § 1447, which defines PDWDCF, and Escalera does not

claim that the indictment failed to put him on notice of the crime for which he was

charged such that he was unable to prepare a defense.17 Moreover, the Superior

Court corrected the error by properly instructing the jury on the elements of




13
   Del. Supr. Ct. R. 8 (“Only questions fairly presented to the trial court may be presented
for review; provided, however, that when the interests of justice so require, the Court may
consider and determine any question not so presented.”).
14
   Del. Super. Ct. Crim. R. 12 (providing that any objection based on a defect in an
indictment, other than lack of jurisdiction or failure to charge a crime, is waived unless
raised before trial).
15
   Del. Super. Ct. Crim. R. 7(c)(1).
16
   Malloy v. State, 462 A.2d 1088, 1092 (Del. 1983).
17
   See State v. Blendt, 120 A.2d 321, 323 (Del. 1956) (“[A]n indictment should be sufficient
if it fulfills its basic purpose of acquainting the defendant with the offense charged
sufficiently to enable him to prepare his defense and to protect himself against double
jeopardy.”).
                                             6
PDWDCF and the required mens rea.18 Under these circumstances, we find no merit

to Escalera’s claim.

       NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                          BY THE COURT:

                                          /s/ Tamika R. Montgomery-Reeves
                                                      Justice




18
  See White v. State, 243 A.3d 381, 408 (Del. 2020) (declining to find plain error when a
typographical error in the indictment was corrected by the trial judge in the presence of the
jury).
                                             7